UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF NORTH CAROLINA

STATESVILLE DIVESION
DALE R. BOLICK, )
Plaintiff, )
) COMPLAINT
VS. ) (Jury Trial Demanded)

)

) No. 5:19-cv-00058
LEATHERCRAFT, INC., )
)
Defendants. )

THE PLAINTIFF DALE R. BOLICK (“Plaintiff”), complaining of the Defendant

Leathercraft, Inc., alleges and says as follows:

i.

2.

The Plaintiff is a citizen and resident of Catawba County, North Carolina:

The Plaintiff is a former employee of Defendant Leathercraft, Inc. (“Defendant
Leathercraft’’}.

On or about January 10, 2019, the Plaintiff was terminated from employment by
Defendant Leathercraft.

At the time of termination from his employment with Defendant Leathercraft the Plaintiff
was 66 years old.

Defendant Leathercraft is a North Carolina corporation with its principal place of
business located in Hickory, Catawba County, North Carolina.

Defendant Leathercraft is in the business of building, marketing and selling furniture.

This is a proceeding for, infer alia, damages to redress the deprivation of rights secured
to the Plaintiff by the Age Discrimination in Employment Act of 1967, 29 U.S.C. § 621
et. seq. as amended (the “ADEA”) which incorporates by reference Section 16(b), 29
U.S.C, § 216(b) of the Fair Labor Standards Act of 1938, as amended, 29 U.S.C. § 201 et.
seq.., as well as the North Carolina Equal Employment Practices Act.

The unlawful employment practices alleged below were committed within Hickory,
Catawba County, North Carolina.

Defendant Leathercraft is or was at the time relevant to this Complaint, engaged in an
industry affecting commerce, as defined in the ADEA.

]

Case 5:19-cv-00058-RJC-DSC Document1 Filed 05/10/19 Page 1 of 7
10.

11.

12.

13.

14.

15.

16.

17,

18.

19.

20,

21,

Upon information and belief, Defendant Leathercraft has twenty (20) or more employees
for each working day in each of twenty or more calendar weeks in the current or
preceding calendar year.

Defendant Leathercraft is an “employer” within the meaning of the ADEA.
FACTS

In the year 2006, Plaintiff was hired by Defendant Leathercraft to work as a Product
Developer/Pattern Maker.

Plaintiff's job consisted of developing furniture patterns and building pieces of furniture
for Defendant Leathercraft.

In or around 2016, Plaintiffs supervisor at Defendant Leathercraft became Mr. David
Sigmon (“Mr. Sigmon”).

Upon information and belief, Mr. Sigmon is the Vice President of Sales and Marketing at
Defendant Leathercraft.

In his job at Defendant Leathercraft, Plaintiff reported directly to Mr. Sigmon.

At the time of his hire and continuing until approximately one (1) year prior to his
termination from employment, Plaintiff worked in a one person department.

Approximately one (1) year prior to Plaintiff's termination, Defendant Leathercraft hired
an individual named “Jorge” to work in the same department with the Plaintiff.

Upon information and belief, Jorge was an approximately 34 year old male.

After Jorge was hired by Defendant Leathercraft, Plaintiff was instructed by his superiors
at Defendant Leathercraft to train Jorge to perform Plaintiffs job and for Jorge to assist
the Plaintiff with his work.

In the year prior to Plaintiff’s termination from employment with Defendant Leathercraft,
Plaintiff was subjected to a hostile work environment and systemic scheme of
discrimination on the basis of his age. The basis of this campaign was directed at
removing Plaintiff from his job due to his advanced age and replacing him with Jorge.
This campaign of hostility in order to remove Plaintiff from his job due to his age took
the following forms, among others:

(a) Beginning in 2018, Mr. Sigmon began continually telling the Plaintiff that “he couldn’t

do what he used to do” in terms of his job, work quality and ability. Mr. Sigmon’s
2

Case 5:19-cv-00058-RJC-DSC Document1 Filed 05/10/19 Page 2 of 7
22.

23.

24,

25.

26.

27.

28.

29.

30.

31,

32.

comments were made on multiple occasions to the Plaintiff and Plaintiff understood them
to be directed at his apparent advanced age.

(b) Beginning in 2018, Mr. Sigmon began to continually ask the Plaintiff when he was going
to “retire” and commenting on the Plaintiff's advanced age. Mr. Sigmon also told the
Plaintiff that he had been “working for too long.” As a result of the continuing
commentary on his age and physical condition, Plaintiff understood that Defendant
Leathercraft was applying pressure on Plaintiff to retire.

(c) Approximately one (1) year prior to his termination from employment, Defendant
Leathercraft hired Jorge, a much younger employee, to be trained by the Plaintiff.
Defendant Leathercraft ultimately gave Jorge the Plaintiff's job following the Plaintiff's
termination from employment.

In early January 2019, Mr. Sigmon requested that Plaintiff personally build a tufted
sectional/sofa for a specific customer of Defendant Leathercraft.

After Plaintiff completed the build of the sectional/sofa, it was presented to a quality
inspector with Defendant Leathercraft named Tammy (“Tammy”).

Tammy told the Plaintiff that the sectional/sofa had been inspected by Mr. Sigmon and he
did not like certain parts of the sectional/sofa.

Plaintiff responded to Tammy that he did not “know what she was talking about.”

Tammy then started screaming at the Plaintiff.

Later that day, Plaintiff was called into a meeting with Defendant Leathercraft’s human
resources director and was terminated from employment.

The reason given by Defendant Leathercraft for the Plaintiffs termination was the
confrontation with Tammy, in particularly the way that Plaintiff has apparently “talked”
to Tammy.

After terminating the Plaintiff, Defendant Leathercraft placed Jorge into the Plaintiff's
former job position.

Defendant Leathercraft’s reason for terminating the Plaintiff was and is pre-textual.

Upon information and belief, Plaintiff did not have prior reported incidents involving
work place conflict or confrontation during his employment with Defendant Leathercraft.

Defendant Leathercraft terminated Plaintiff based upon its desire to replace Plaintiff with

a younger employee.
3

Case 5:19-cv-00058-RJC-DSC Document1 Filed 05/10/19 Page 3 of 7
33.

34.

35.

36.

37.

38.

Defendant Leathercraft terminated Plaintiff based upon its desire to remove Plaintiff from
employment due to the Plaintiffs age.

Defendant Leathercraft’s termination of the Plaintiff violated one, some or all of the
following laws: the ADEA and the work place discrimination laws of the State of North
Carolina.

Prior to filing this civil action, Plaintiff timely filed a Charge of Discrimination with the
U.S. Equal Employment Opportunity Commission (“EEOC”).

Plaintiff's Charge of Discrimination was filed within the prescribed time period from the
date on which he was notified of his termination by Defendant Leathercraft.

The EEOC issued Plaintiff a right to sue letter, mailed on or about February 11, 2019.

This Complaint is filed within 90 days of the Plaintiffs receipt of his Notice of Right to
Sue Letter.

FIRST CLAIM FOR RELIEF

UNLAWFUL DISCRIMINATION OF ACCOUNT OF AGE IN VIOLATION OF THE

39.

40,

41.

42.

il.

ADEA

Plaintiff hereby incorporates and reasserts all paragraphs of this Complaint as if fully set
forth herein.

Defendant Leathercraft willfully discriminated against the Plaintiff on account of age in
violation of Section 4(a)(1) of the ADEA, 29 U.S.C. § 623(a)(1), with respect to its
decision to discharge the Plaintiff from employment, not warning the Plaintiff or
otherwise discussing the incident with Tammy with the Plaintiff, and by hiring a much
younger employee to ultimately be trained by the Plaintiff and to replace the Plaintiff.

As a direct and proximate consequence of Defendant Leathercraft’s unlawful and
discriminatory employment policies and practices, the Plaintiff has suffered a loss of
income, including past and future salary, and benefits.

Defendant Leathercraft acted unlawfully and discriminated against Plaintiff on the basis
of age by:

Plaintiff's supervisor continually telling the Plaintiff that “he couldn’t do what he
used to could do” in terms of his work quality and ability;

Plaintiff's supervisor continually asking the Plaintiff when he was going to
“retire” and commenting on the Plaintiff's age;

4

Case 5:19-cv-00058-RJC-DSC Document 1 Filed 05/10/19 Page 4 of 7
43.

il.

iv. .

Vi

Vii.

Plaintiff's supervisor commenting that Plaintiff has been working for too long;

Terminating the Plaintiff and replacing him with a much younger co-worker who
Plaintiff had trained;

Originating a plan to replace the Plaintiff with a younger individual.

Creating a hostile and offensive work environment for older employees; and

In other ways to be shown through discovery and trial of this matter.
The above described actions by the Defendant violated the provisions of the ADEA, as
amended, justifying an award, of inter alia, back pay, front pay, benefits, compensatory

and liquidated damages against the Defendant.

SECOND CLAIM FOR RELIEF:

WRONGEUL DISCHARGE - N.C. GEN. STAT. § 143-422.1 et. seqg., NORTH CAROLINA

45.

46.

47.

48.

49.

50.

EQUAL EMPLOYMENT PRACTICES ACF AND NORTH CAROLINA PUBLIC
POLICY

Plaintiff hereby incorporates and reasserts all paragraphs of this Complaint as if fully set
forth herein.

Upon information and belief, Defendant Leathercraft had 15 or more employees such that
it would be subject to claims made under N.C. Gen. Stat. § 143-422.1, et. seq. and other
similar statutes.

Plaintiff was over 40 years old at the time of his termination by Defendant Leathercraft.

Under N.C. Gen. Stat. § 143-422.1, et. seq. Plaintiff was a protected class member due to
his age.

It is the public policy of the State of North Carolina to “protect and safeguard the right
and opportunity of all persons to seek, obtam and hold employment without

discrimination or abridgement” because of membership in a protected class.

As outlined above and herein, Defendant Leathercraft exhibited a hostile, threatening and
harassing attitude towards Plaintiff due to his age,

Mr. Sigmon’s conduct, carried out in his capacity as Plaintiff's supervisor at Defendant
Leathercraft, was ongoing and pervasive, and hostile.

Case 5:19-cv-00058-RJC-DSC Document1 Filed 05/10/19 Page 5 of 7
SI.

52.

53.

54.

55.

56.

37.

58.

Mr. Sigmon’s behavior and conduct, as described herein and in his capacity as Plaintiff's
supervisor, qualifies as age discrimination.

Plaintiff was wrongfully terminated from employment by Defendant Leathercraft due to
his age.

Defendant Leathercraft improperly replaced Plaintiff in employment with a much
younger individual.

Plaintiff's wrongful discharge violates well established North Carolina public policy.

As aresult of his wrongful discharge and pursuant to N.C. Gen. Stat. § 143-422.1 et. seq.,
Plaintiff is entitled to damages as set forth herein.

THRID CLAIM FOR RELIEF
DAMAGES

Plaintiff hereby incorporates and reasserts all paragraphs of this Complaint as if fully set
forth herein.

As a proximate result of Defendant Leathercraft’s wrongful conduct described herein,
Plaintiff has suffered substantial damages, including loss of income, loss of employment,
loss of enjoyment and quality of life, and other damages as to be proven at trial.
Accordingly, Plaintiff is entitled to compensatory damages in an amount in excess of
$25,000.00.

In the above actions, Defendant Leathercraft acted maliciously, willfully and wrongfully
and in reckless disregard of Plaintiff’s rights. There were aggravating circumstances
involved in the Defendant’s conduct as more specifically described in the paragraphs
above, which allegations are incorporated herein. Accordingly, Plaintiff is entitled to
punitive damages in an amount to be determined by the jury pursuant to Section 1D of
the North Carolina General Statutes.

WHEREFORE, Plaintiff respectfully prays for judgment against the Defendant Leathercraft as

follows:
(a) For a money judgment representing compensatory damages, including lost wages or
back pay, and all other sums of money, including retirement benefits and other

employment benefits, together with interest on said amounts,

(b) For a money judgment representing liquidated damages for Defendant Leathercraft’s
willful violations of the Age Discrimination in Employment Act;

Case 5:19-cv-00058-RJC-DSC Document1 Filed 05/10/19 Page 6 of 7
(c) For a money judgment representing prejudgment interest;
(d) That the Court retain jurisdiction over this action until the Defendant has fully
complied with the Orders of this Court and that the Court require the Defendant to file

such reports as may be necessary to supervise such compliance;

(e) For the costs of suit, including an award of reasonable attorney’s fees pursuant to 29
U.S.C. §§ 626(b) and § 216(b) [ADEA];

(f) For a trial by jury of all issues in this action; and
(g) For such other and further relief as may be just and proper.

This the [OD day of May, 2019

   

SIGMON, CLARK, MACKIE,

HANVEY & FERRELL, P.A.
py oh
Andrew J. Howéll Z

N.C. Bar #742921

Attorneys for Plaintiff

P.O. Drawer 1470
Hickory, NC 28603
Phone: 828-328-2596
Fax: 828-328-6876

Case 5:19-cv-00058-RJC-DSC Document1 Filed 05/10/19 Page 7 of 7
